Citation Nr: 0217662	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  94-05 597	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
pansinusitis with headaches.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from August 
1980 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran now resides in the jurisdiction of 
the VARO in St. Louis, Missouri.  

In February 1996, the Board remanded the case and requested 
that the veteran identify all sources of treatment for his 
sinus disorder, so the RO could obtain the records.  He was 
also to be examined.  The veteran was examined in accordance 
with the Board Remand.  A July 1996 RO letter asked the 
veteran to identify all sources of treatment for his sinus 
disorder.  There was no response and the letter was not 
returned as undelivered.  The RO again asked the veteran to 
identify sources of private treatment.  His response was 
received in May 1997 and the records were obtained by VA.  

The Board again remanded the case in March 1999.  The 
veteran was asked to identify any private treatment and did 
not respond.  Another VA examination was also requested.  
The examination was done and the report is of record.  

In September 2002, the Board informed the veteran that the 
Washington State Department of Veterans Affairs did not have 
facilities to represent him in St. Louis, Missouri and had 
not been active in the file since his records were 
transferred to St. Louis, Missouri in 1996.  He was given an 
opportunity to choose another representative.  He was 
informed that the Board would defer its study of his appeal 
for 30 days and then proceed if he did not respond.  More 
than 30 days have elapsed without response from the veteran.  
Therefore, the Board proceeds with its review of the appeal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected pansinusitis with headaches has 
not been more disabling than a severe sinusitis.  

3.  The service-connected pansinusitis with headaches does 
not result in chronic osteomyelitis requiring repeated 
curettage, or severe symptoms.  

4.  The service-connected pansinusitis with headaches does 
not result in chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pansinusitis with headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 6510 (1991-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under the VCAA and the 
implementing regulations.  The RO provided the veteran with 
the pertinent evidentiary development, which was 
subsequently codified by the VCAA and implementing 
regulations.  In addition to performing the pertinent 
development required under the VCAA, the RO notified the 
veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under the VCAA and 
implementing regulations.  Therefore, it would not abridge 
the appellant's rights under the VCAA and the implementing 
regulations for the Board to proceed to review the appeal.

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statements of the case, February 1996 Board Remand, an July 
1996 RO letter, a September 1997 RO letter, a July 1998 RO 
letter, March 1999 Board Remand and an April 1999 RO letter 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  The veteran did 
identify sources of private treatment and these records were 
obtained.  

All relevant Federal records have been obtained.  The 
service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined 
by VA and a medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  The appellant has not asserted that the 
case requires further development or action under VCAA or 
its implementing regulations.  

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Prior to October 7, 1996, sinusitis was rated as 
noncompensable where there were X-ray manifestations only, 
mild or occasional symptoms.  Moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches, was 
rated as 10 percent disabling.  Severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence, was rated as 30 percent disabling.  Postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, was rated as 50 percent 
disabling.  38 C.F.R. Part 4, Codes 6510-6514 (1991-1996).  

As of October 7, 1996, the General Rating Formula for 
Sinusitis, including chronic pansinusitis (Code 6510), 
chronic ethmoid sinusitis (Code 6511), chronic frontal 
sinusitis (Code 6512), chronic maxillary sinusitis (Code 
6513), or chronic sphenoid sinusitis (Code 6514) is as 
follows:  

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries, the disability will 
be rated at 50 percent.  

With three or more incapacitating 
episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
the disability will be rated at 30 
percent.  

With one or two incapacitating episodes 
per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, 
the disability will be rated at 10 
percent.  

If detected by X-ray only, the disability 
will be rated at 0 percent.  

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97 (2002).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
we must apply the old law prior to the effective date of the 
new law.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether 
staged ratings should be assigned.  The disability has 
continuously been rated as 30 percent disabling since the 
veteran completed his active service.  The question then 
becomes whether there was any time, since service, when the 
disability approximated applicable criteria for a higher 
evaluation.  

Evidence and Analysis.  The service medical records show 
that relevant surgery was performed several times.  In 
December 1986, there was a bilateral intranasal polypectomy 
and right nasoantral window.  In February 1987, there was a 
nasal polypectomy and lysis of nasal synechiae.  There was a 
bilateral Caldwell-Luc procedure and bilateral intranasal 
polypectomy in February 1988.  In December 1990, bilateral 
ethmoidectomies, bilateral maxillary antrostomies, and right 
sinusotomy were done.  In February 1991, there were 
bilateral endoscopic ethmoidectomies, bilateral maxillary 
antrostomies, bilateral sphenoidotomies, right external 
ethmoidectomy; bilateral frontal sinus trephination, right 
osteoplastic flap exploration, and removal of polyps from 
the right frontal sinus.  

The Board notes that both old and new criteria specify a 30 
percent rating for frequent incapacitating episodes and 
headaches.  Similarly, both old and new criteria require 
more than post surgical residuals for a 50 percent rating.  
So, the surgeries during service, by themselves, do not 
establish entitlement to a higher evaluation.  

The report of the September 1992 VA examination shows the 
veteran complained of frontal headaches, daily, for the last 
6 months.  He also reported worsening congestion and a cough 
from postnasal drip.  Externally, his nose was symmetric and 
not deformed.  Percussion over the right frontal sinus 
produced mild discomfort.  Percussion over the maxillary 
sinus was more uncomfortable.  Oral mucosa showed mild 
erythema but no plaques.  Right and left nasal cavities had 
decreased turbinates.  Mucosa was erythematous with some 
mild discharge.  The septum was smooth without perforation.  
There was a polyp in the left nasal passage, posteriorly.  
The pertinent diagnosis was chronic sinusitis with recurrent 
nasal polyps.  

The rating criteria for the next higher, 50 percent, rating 
in effect at the time of the September 1992 VA examination 
required, in addition to post surgical residuals, that there 
be chronic osteomyelitis requiring repeated curettage, or 
severe symptoms.  The findings on the examination do not 
reflect the presence of chronic osteomyelitis, the need for 
repeated curettage, or severe symptoms.  Thus, the evidence 
at this time does not approximate the criteria for an 
evaluation in excess of 30 percent.  38 C.F.R. Part 4, 
§ 4.7, Code 6510 (1992).  

The report of a VA hospitalization, in September and October 
1992, disclosed that a computerized tomography (CT) scan 
revealed pansinusitis with total opacification of the 
frontal sinuses.  An osteoplastic frontal sinus obliteration 
and intranasal polypectomy were performed.  Here again, the 
report does not reflect the chronic osteomyelitis, need for 
repeated curettage, or severe symptoms which would 
approximate the criteria for the next higher rating.  
38 C.F.R. Part 4, § 4.7, Code 6510 (1992).  

Another VA examination was performed in March 1993.  The 
veteran told of improvement following his March 1991 surgery 
in service.  Symptoms recurred with congestion, drainage and 
frontal headaches.  There was initial improvement after 
September 1993 surgery, but, again, the headaches recurred 
with substantial postnasal drip and nasal congestion.  He 
was treated with nasal saline irrigation and medication.  On 
examination, the surgical scars were visible only with very 
close inspection.  There was no tenderness over the frontal 
or maxillary sinuses.  The external nose was straight.  
There was diffuse erythema of the nasal mucosa with a mucoid 
discharge.  No polyps were noted.  A November 1992 CT scan 
was noted to show marked interval improvement in the ethmoid 
sinuses.  The assessment was chronic sinusitis, status post 
eight sinus procedures with persistence of symptoms.  

The March 1993 VA examination disclosed a severe sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, and purulent discharge, for which the 
rating criteria provided a 30 percent evaluation.  The 
examination established that the veteran did not have 
chronic osteomyelitis requiring repeated curettage, or 
severe symptoms which would warrant a 50 percent evaluation.  
38 C.F.R. Part 4, § 4.7, Code 6510 (1992).  

In April 1993, the veteran testified at an RO hearing and 
described symptoms consistent with a 30 percent evaluation.  
The hearing did not produce evidence of chronic 
osteomyelitis, need for repeated curettage, or severe 
symptoms which would approximate the criteria for the next 
higher rating.  38 C.F.R. Part 4, § 4.7, Code 6510 (1992).  

VA clinical notes from November 1992 to April 1993 reflect 
continuing symptomatology consistent with a severe sinusitis 
warranting a 30 percent rating; however, they do not 
disclose evidence of chronic osteomyelitis, need for 
repeated curettage, or severe symptoms which would 
approximate the criteria for the next higher rating.  
38 C.F.R. Part 4, § 4.7, Code 6510 (1992).  

The next VA examination was in November 1997.  It revealed 
small polyps in the nasal cavity, but the nose and sinuses 
looked, for the most part, good.  Allergy screening was 
discussed and allergy medication initiated.  Endoscopic 
examination of the nose and throat disclosed cloudy 
rhinorrhea.  Drainage was noted in the right osteomeatal 
sinus drainage area.  Evidence of previous multiple 
surgeries was noted.  There was evidence of reflux, chronic 
sinusitis, food allergy and pollen allergy by testing and 
history.

This examination report describes manifestations which would 
approximate old or new criteria for a 30 percent evaluation.  
It does not show the chronic osteomyelitis, need for 
repeated curettage, or severe symptoms which would 
approximate old the criteria for the next higher rating.  
38 C.F.R. Part 4, § 4.7, Code 6510 (1996).  Turning to the 
criteria in effect as of October 7, 1996, the examination 
discloses headaches and purulent discharge consistent with a 
30 percent rating.  There is no evidence of chronic 
osteomyelitis.  While symptoms are frequent, as required for 
a 30 percent evaluation, they are not the near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting required 
for a 50 percent evaluation.  38 C.F.R. Part 4, § 4.7, 
Code 6510 (1997).  

Private medical records show hospitalization in January 
1998.  Repeated CT scans in the previous year had shown 
pansinusitis with change in both acute and chronic 
sinusitis, post surgical changes in the turbinates, medial 
walls of maxillary sinuses, fibrous band mucosal thickening 
and evidence of craniotomy overlying the frontal sinuses.  
The veteran continued to have recurrent or chronic problems 
despite medication.  Examination disclosed a mucosal contact 
on the right between the nasal septum and large inferior 
turbinate.  The left middle turbinate was scarred to the 
septum.  X-rays revealed pan sinusitis.  A septoplasty, 
submucous resection of one third of the inferior turbinates, 
revision of a left anterior ethmoidectomy, lysis of synechia 
and removal of portion of the right middle turbinate were 
performed.  

The veteran was again examined in March 1998.  It was noted 
that he had been seen in December 1997 and was still having 
nasal drainage.  His sinusitis had improved.  He had mucosal 
contact on the right side of his nose with septum, inferior 
turbinate and left middle turbinate scarred to the septum.  
Medication was recommended and a septoplasty of the 
turbinates considered.  A January 1998 CT scan discloses 
evidence of acute and chronic pansinusitis.  In January 
1998, he had a septoplasty submucosal resection of one third 
of the inferior turbinates, revision of the left anterior 
ethmoidectomy, lysis of synechia, and removal of a portion 
of the right middle turbinate.  Since that time, he had been 
doing well.  He had had his nose cleaned and had been on an 
antibiotic spray.  In February 1998, the veteran had his 
nose cleaned.  He had some scabs and a little scar dam on 
the right which was cauterized and lysed.  His sinus 
infections had resolved at that time.  When seen in March 
1998, his nose and sinuses appeared normal.  He was still 
having some headaches which seemed to be improving.  Food 
and pollen allergies were still under treatment.  The doctor 
commented that the veteran's headache pain appeared to be 
from a headache and not from his sinuses.  Part of the 
headache could be from food and pollen allergies.  The 
overall assessment was chronic sinusitis, headache, and 
allergies to pollen and food.  

The March 1998 VA examination describes headaches and other 
symptoms which meet both old and new criteria for a 30 
percent evaluation.  The examination report does not 
disclose manifestations which would support the next higher, 
50 percent, rating under either old or new criteria.  There 
is no evidence of chronic osteomyelitis.  The findings did 
not reflect the severe symptoms required for a 50 percent 
rating prior to October 7, 1996.  Looking to the criteria in 
effect as of October 7, 1996, the headaches and discharge 
are within the parameters of the 30 percent evaluation.  The 
evidence does not describe the near constant sinusitis with 
characteristic symptoms required for a 50 percent 
evaluation.  

Private physician's clinical notes follow the veteran's 
post-surgical progress from January 1998 to June 1998.  The 
June 1998 note indicates the veteran had no problems and was 
doing well.  

The report of a December 1999 VA examination states that 
ear, nose and throat examination, as well as nasal endoscopy 
of the nose and sinus areas showed that all sinuses were 
open.  Maxillary, frontal, ethmoid, and sphenoid sinuses 
were open and appeared healthy.  There was no evidence of 
any infection, inflammation or purulent drainage.  There was 
only a very small amount of clear mucus present.  Looking at 
the veteran's nose, the physician commented that he did not 
believe the headaches were because of sinus problems.  He 
did not see any evidence of sinus disease at that time.  It 
was recommended that the veteran see a neurologist about his 
headaches.  Neurologic examination, in January 2000, led to 
a diagnosis of tension headaches.  Clearly, the very minimal 
findings on this recent examination do not approximate 
either old or new criteria for a higher evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An evaluation in excess of 30 percent for pansinusitis with 
headaches is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


